 PROB 12C                                                                           Report Date: October 24, 2018
(6/16)

                                       United States District Court
                                                                                                  FILED IN THE
                                                                                              U.S. DISTRICT COURT
                                                                                        EASTERN DISTRICT OF WASHINGTON
                                                        for the

                                        Eastern District of Washington
                                                                                         Oct 24, 2018
                                                                                             SEAN F. MCAVOY, CLERK

                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Kevin Robert Chastain                    Case Number: 0980 2:13CR00094-RMP-1
 Address of Offender:                            Spokane, Washington 99208
 Name of Sentencing Judicial Officer: The Honorable Lonny R. Suko, Senior U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: January 7, 2014                 Date of Revocation Sentence: June 14, 2018
 Original Offense:          Possession of a Firearm by a Prohibited Person, 18 U.S.C. § 922(g)(1)
 Original Sentence:         Prison - 41 months              Type of Supervision: Supervised Release
                            TSR - 36 months
 Revocation Sentence:       Prison - 30 days
                            TSR - 31 months
 Asst. U.S. Attorney:       Stephanie A. Van Marter         Date Supervision Commenced: June 15, 2018
 Defense Attorney:          Federal Defender’s Office       Date Supervision Expires: January 14, 2021

                                         PETITIONING THE COURT

To issue a summons and to incorporate the violations contained in this petition in future proceedings with the
violations previously reported to the Court on 10/10/2018.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            4           Mandatory Condition #1: You must not commit another federal, state, or local crime.

                        Supporting Evidence: On October 19, 2018, Kevin Chastain was arrested by the Spokane
                        Police Department, and charged with possession of a controlled substance with intent to
                        deliver and possession of a firearm (case #2018-20209028).

                        On June 22, 2018, an officer from the U.S. Probation Office in Spokane, Washington,
                        reviewed a copy of the conditions of supervision with Mr. Chastain, as outlined in the
                        judgement and sentence. He signed a copy acknowledging the requirements.

                        On October 22, 2018, the undersigned officer reviewed Spokane Police Department’s (SPD)
                        field case reports relative to Mr. Chastain’s arrest on October 19, 2018. According to the
                        reports, at approximately 1 p.m. on October 19, 2018, law enforcement officers were driving
                        by an address associated with Mr. Chastain and located a tan colored Chevrolet trailblazer,
                        which the offender was believed to be driving.
Prob12C
Re: Chastain, Kevin Robert
October 24, 2018
Page 2

                At approximately 3:42 p.m., the trailblazer was seen leaving the residence. Once officers
                were able to confirm Kevin Chastain was driving the vehicle, a stop was initiated. A search
                of the offender, incident to arrest, revealed an empty small black gun holster, multiple plastic
                containers containing heroin, and $937 cash in Mr. Chastain’s wallet.

                On October 20, 2018, SPD executed a search warrant on the offender’s trailblazer. Inside
                the center console, they located a black semiautomatic handgun under a plastic baggy with
                marijuana in it.
          5     Mandatory Condition #2: You must not unlawfully possess a controlled substance,
                including marijuana, which remains illegal under federal law.

                Supporting Evidence: On October 19, 2018, Mr. Chastain was arrested by the Spokane
                Police Department and charged with possession of a controlled substance with intent to
                deliver (case #2018-20209028).

                On June 22, 2018, an officer from the U.S. Probation Office in Spokane, Washington,
                reviewed a copy of the conditions of supervision with Mr. Chastain, as outlined in the
                judgement and sentence. He signed a copy acknowledging the requirements.

                After being arrested by SPD on October 20, 2018, a search incident to arrest was conducted
                on Mr. Chastain. During that search, officers located two round containers and a pink plastic
                bindle that contained a black substance which, based on their training and experience, they
                recognized as heroin. A field test confirmed the substance was heroin.

                On October 20, 2018, SPD executed a search warrant on the offender’s trailblazer. Inside
                the center console, they located a plastic baggy of marijuana. A black Husky tool box was
                located on the rear seat of the offender’s vehicle. Inside the tool box officers located a glass
                pipe with white residue (believed to be methamphetamine), an electronic digital scale, and
                two small clear plastic baggies commonly used for narcotic distribution.
          6     Standard Condition #10: You must not own, possess, or have access to a firearm,
                ammunition, destructive device, or dangerous weapon (i.e., anything that was designed, or
                was modified for, the specific purpose of causing bodily injury or death to another person
                such as nunchakus or tasers).

                Supporting Evidence: On October 19, 2018, Mr. Chastain was arrested by the Spokane
                Police Department and charged with possession of a firearm (case #2018-20209028).

                On June 22, 2018, an officer from the U.S. Probation Office in Spokane, Washington,
                reviewed a copy of the conditions of supervision with Mr. Chastain, as outlined in the
                judgement and sentence. He signed a copy acknowledging the requirements.

                After being arrested by SPD on October 20, 2018, a search incident to arrest was conducted
                on Mr. Chastain. During that search, officers located an empty small black gun holster in
                the offender’s right front pants pocket. When questioned about the holster and whether or
                not he had a gun, Mr. Chastain stated he did not have a gun. When asked where the holster
                came from, he stated he wasn’t sure. When asked why he would have a holster and no gun,
                Mr. Chastain replied: “its just one of those things sir, I don’t know”.
Prob12C
Re: Chastain, Kevin Robert
October 24, 2018
Page 3

                      On October 20, 2018, SPD executed a search warrant on the offender’s trailblazer. Inside
                      the center console, they located a Keltec 9mm (serial #30064) with a loaded magazine.
                      There were approximately seven rounds remaining in the magazine. According to SPD’s
                      affidavit of facts, “the handgun appeared to be the size that would fit in the holster removed
                      from Chastain’s pocket.”

The U.S. Probation Office respectfully recommends the Court issue a summons and incorporate the violations
contained in this petition in future proceedings with the violations previously reported to the Court.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:      10/24/218
                                                                             s/Amber M.K. Andrade
                                                                             Amber M.K. Andrade
                                                                             U.S. Probation Officer

 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
  [ ]     The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the case.
 [X ]     Defendant to appear before the Magistrate Judge.
 [ ]      Other
                                                                             Signature of Judicial Officer

                                                                                  10/24/2018
                                                                             Date
